DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.
 Claim 1, 8, 9, 11-14, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (Ternary-Blend Polymer Solar Cells Combining Fullerene and Nonfullerene Acceptors to Synergistically Boost the Photovoltaic Performance) and in view of Lee (A feasible random copolymer approach for high efficiency polymeric photovoltaic cells) in view of Kim (US 2016/0181536 A1).
Regarding claims 1, 13-14, and 16,  Lu discloses an organic solar cell comprising (see pg. 9560 and 9561): a first electrode (ZnO); a second electrode (Ag) disposed on the first electrode; and one or more organic material layers (PPBDTBT:ITIC:PC71BM) disposed between the first electrode and the second electrode and including a photoactive layer, wherein the photoactive layer includes an electron donor (PPBDTBT) and an electron acceptor (PPBDTBT:ITIC:PC71BM), and the electron acceptor is a dual 71BM) and a non-fullerene-based compound (ITIC).
In addition, Lu discloses that a polythiophene electron donating polymer ( PPBDTBT) can be used but does not disclose Chemical Formula 5 (as shown below).


    PNG
    media_image1.png
    297
    856
    media_image1.png
    Greyscale

l is a mole fraction, a real number of 0<l<1;
m is, as a mole fraction, a real number of 0<m<1;
l+m=1; and
n is, as a repletion number, an integer of 1 to 10,000,
	Lee discloses a BHJ organic photovoltaic cell which comprises an electron acceptor and an electron donor polymer which comprises a random polythiophene (see P2 below, Abstract) which yields a high efficiency solar cell (Abstract).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lu by replacing the polythiophene electron donor polymer of Lu with that as disclosed by Lee because Lee discloses that it has a high efficiency. 
However, modified Lu does not disclose the value of n. 
Kim discloses organic solar cell with a donor copolymer coupled with a fullerene acceptor ([0259][0260]) and the copolymer can have a number of repeating units n that has a range from 1 to 10000 ([0114]) and Kim discloses that the weight if the copolymer affects the solubility, electrical and mechanical properties ([0179][0180]).  
Lee discloses that the weight of the polymer can be modified to optimize the solubility and degree of aggregation (see pg. 11439, left hand column, second paragraph).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lu by modifying n to be within the claimed range because as disclosed by Kim doing so would allow for optimization of solubility, electrical and mechanical properties.
Notwithstanding, one of ordinary skill in the art would have been led to the recited number of repeating units/molecular weight through routine experimentation and In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   
Regarding claim 8, modified Lu discloses all of the claim limitations as set forth above.
In addition, Lu discloses that the fullerene-based compound and the non-fullerene-based compound have a mass ratio of 1.8:0.2 to 0.2:1.8 (Table 1).
Regarding claim 9, modified Lu discloses all of the claim limitations as set forth above.
In addition, Lu discloses that the fullerene-based compound and the non-fullerene-based compound have a mass ratio of 1.8:0.2 to 0.2:1.8 (Table 1).
Regarding claim 11, modified Lu discloses all of the claim limitations as set forth above.
In addition, Lu discloses the electron donor and the electron acceptor have a mass ratio of 1:1 to 1:4 (Table 1).
Regarding claim 12, modified Lu discloses all of the claim limitations as set forth above.
In addition, Lu discloses the electron donor and the electron acceptor form a bulk heterojunction (BHJ) (See pg. 9565, left hand column, experimental section).
 Regarding claim 18, modified Lu discloses all of the claim limitations as set forth above.
In addition, Lu discloses a substrate, a hole transport layer and/or an electron transport layer (Experimental section, Fabrication section).
Response to Arguments
Applicant argues that Donor 1 which does has a band gap between PPBDTBT and P2 polymer of Lu does not show high efficiency and therefore there is no reasonable expectation of success for substituting P2 based on bandgap.
Lee discloses that the combination of polymer P2 paired only with PC71BM achieves a higher PCE that the solar cell of Lu (Table 1, 1:0:2, Last Sample) which uses PPBDTBT paired with PC71BM, see Table 2 of Lee (P2 with DIO 1%). Lee discloses that polymer P2 is a wide band gap electron donor and is appropriate for use in an active layer in an organic solar cell and also discloses that when used in an active layer and paired with PC71BM achieves a higher fill factor than a PPBDTBT electron donor paired with PC71BM. Therefore there is a reasonable expectation of success using polymer P2 as a donor material in the solar cell of Lu.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/           Primary Examiner, Art Unit 1726